Case 1:20-mc-00233-PKC Document 6 Filed 06/19/20 Page 1 of 4
Case 1:20-mc-00233-PKC Document1 Filed 06/16/20 Page 1 of 4

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

in re Application of BlueBay Asset
Management LLP, GML Capital LLP, [VO
Capital LLP, Pala Assets Holdings Limited, CIVIL ACTION NO. 1:20-mce-233
RAI Investments PTE LTD., Sancta Capital
Partners LP, Sandglass Opportunity Fund,
LP, Sandglass Petrus Opportunity Fund, LP,
and VR Global Partners, L.P. for an Order
Pursuant to 28 U.S.C. § 1782 to Conduct
Discovery from Fitch Ratings Inc. and
Etihad Airways P.J.S.C. for Use in Foreign
Proceedings.

EX PARTE APPLICATION FOR AN ORDER PURSUANT TO 28 U.S.C.81782 TO
CONDUCT DISCOVERY FROM FITCH RATINGS INC. AND ETIHAD
AIRWAYS P.J.S.C. FOR USE IN FOREIGN PROCEEDINGS

K&L GATES LLP

Matthew J. Weldon

Luke E. Steinberger

599 Lexington Avenue

New York, New York 10022

 

ON pore? pet T| pe bee Attorneys for Petitioners BlueBay

L (. met | ves Asset Management LLP, GML
| fo Rete Capital LLP, VO Capital LLP, Pata
A pure e FA _, Assets Holdings Limited, RAT
pound) aes ft prawn Investments PTE LTD,, Sancta
ppihe ‘ Capital Partners LP, Sandglass
pre ont ; Ape ara 4; Opportunity Fimd, LP, Sandglass
AT he Ls opi earn Petrus Opportunity Fund, LP, and

VR Global Partners, L.P.

 

 
Case 1:20-mc-00233-PKC Document 6 Filed 06/19/20 Page 2 of 4
Case 1:20-mc-00233-PKC Document1 Filed 06/16/20 Page 2 of 4

Based upon the annexed Declaration of Alain Nydegger dated June 16, 2020, the
Declaration of Matthew J. Weldon dated June 16, 2020, and accompanying Memorandum of Law
dated June 16, 2020, BlueBay Asset Management LLP, GML Capital LLP, [VO Capital LLP, Pala
Assets Holdings Limited, RAI Investments PTE LTD., Sancta Capital Partners LP, Sandglass
Opportunity Fund, LP, Sandglass Petrus Opportunity Fund, LP, and VR Global Partners, L.P.
(“Petitioners” or “Applicants”)} hereby petition and apply to this Court for an order, pursuant to
28 U.S.C. § 1782, and Rules 26 and 45 of the Federal Rules of Civil Procedure, granting Applicants
leave to serve the attached subpoenas on Fitch Ratings Inc., a company found in New York, New
York, and Etihad Airways P.J.S.C., another company found in New York, New York.

The requested relief secks very limited, but needed, discovery in aid of foreign
proceedings, including administrative (restructuring) proceedings currently pending before a
foreign tribunal in the Republic of Italy, as well as civil proceedings that Applicants are currently
investigating and contemplating bringing in Italy.

In sum, Applicants only seek disclosure of an internal debt assumption agreement
(“Debt Assumption Agreement”) from Fitch Ratings Inc. and Etihad Airways P.J.S.C., referred to
in a Fitch ratings commentary in May 2017 (“Fitch Rating Commentary). As described in more
detail in the Fitch Rating Commentary, by the terms of the Debt Assumption Agreement, Etihad
assumed certain obligations in relation to the repayment of principal on maturity for certain debt
instruments (“Alitalia Debt”) issued by Alitalia - Societa Aerea Italiana S.p.A. (“Alitalia”) in
which Applicants have an interest. Alitalia is and continues to be in default under its payment
obligations under the Alitalia Debt, and based upon the Fitch Rating Commentary, and infer alia
its report that the Debt Assumption Agreement was an additional! source of default risk protection

for Alitalia Debt, Applicants have a very strong basis to conclude that the Debt Assumption

 

 
Case 1:20-mc-00233-PKC Document 6 Filed 06/19/20 Page 3 of 4
Case 1:20-mc-00233-PKC Document1 Filed 06/16/20 Page 3 of 4

Agreement will contain direct payment obligations relating to the Alitalia Debt. Regardless of the
precise details of the Debt Assumptions Agreement, Applicants will use that document to protect
their interest in the Italian solvency proceedings and pursue the rights against Etihad.

Applicants are “interested persons” in the foreign proceedings under 28 U.S.C. § 1782
(“Section 1782”), as they have an interest in the proceeds repaid on the Alitalia Debt, and
Respondents are not a party to the foreign proceedings. Applicants thus meet all the statutory
criteria set out in Section 1782 for the issuance of an order allow the requested discovery.
Moreover, as set forth in its Memorandum of Law filed concurrently herewith, all of the
discretionary factors that this Court may consider likewise favor granting this Petition and
Application.

WHEREFORE, the Applicants respectfully request that this Court enter an order:

1, Granting the Application for Discovery from Respondents pursuant to Section 1782,

2. Authorizing Applicants to take discovery from the Respondents, in accordance with

the Federal Rules of Civil Procedure, and serving on the Respondents the attached
subpoenas.

3. Providing that this Court shall retain such jurisdiction as is necessary to effectuate the

terms of such subpoenas; and

4. Providing such other and further relief as the Court deems just and proper.

 
Case 1:20-mc-00233-PKC Document 6 Filed 06/19/20 Page 4 of 4
Case 1:20-mc-00233-PKC Document1 Filed 06/16/20 Page 4 of 4

Dated: New York, New York
June 16, 2020

Respectfully submitted,

‘s/ Matthew J. Weldon
Matthew J. Weldon
Luke E, Steinberger
K&L GATES LLP
599 Lexington Avenue
New York, NY 10022
T: (212) 536-3900
F: (212) 536-3901
Matthew. Weldon@klgates.com
Luke.Steinberger@klgates.com

 

Attorneys for Petitioners
BlueBay Asset Management
LLP, GME Capital LLP, VO
Capital LLP, Pala Assets
Holdings Limited, RAI
Investments PTE LTD., Sancta
Capital Partners LP, Sandglass
Opportunity Bund, LP,
Sandglass Petrus Opportunity
Fund, LP, and VR Global
Partners, LP.

 
